January 23, 2013 Via Email and EDGAR John P. Nolan Senior Assistant Chief Accountant Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Simmons First National Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 7, 2012 Response Dated December 26, 2012 File No. 000-06253 Dear Mr. Nolan: As discussed in our telephone conversation with you earlier today, due to year-end closing and recent inclement weather, we hereby request an extension of time to Wednesday, January 30, 2013 to respond to your letter of comment dated January 8, 2013 regarding the above-captioned filings by Simmons First National Corporation. If you have any questions or comments regarding this request, please do not hesitate to contact me at (501) 558-3141. Sincerely, /s/ Robert A. Fehlman Robert A. Fehlman Senior Executive Vice President, Treasurer and Chief Financial Officer cc: David Irving SEC Division of Corporation Finance Michael R. Clampitt SEC Division of Corporation Finance Michael F. Johnson SEC Division of Corporation Finance J. Thomas May, Chairman and CEO Simmons First National Corporation P.O. BOX 7, ARKANSAS 71611-7009 (870) 541-1000 www.simmonsfirst.com Securities and Exchange Commission Division of Corporate Finance January 23, 2013 Page 2 of 2 W. Scott McGeorge, Chairman of the Audit Committee Simmons First National Corporation W. Ryan Underwood BKD, LLP Patrick A. Burrow Quattlebaum, Grooms, Tull & Burrow PLLC
